yy

 

Pre
IN THE UNITED STATES DISTRICT COURT FOR THE a, Aue
WESTERN DISTRICT OF MISSOURI SF PGE tie, AE
WESTERN DIVISION at Dis rei
>i her
? “IN
Ceres

—_—

R. Scott Guthrie,
Plaintiff,
Case No. 19-00456-CV-W-BP

City of Kansas City, et al.,

Defendants.

SECOND MOTION TO AMEND COMPLAINT

Plaintiff seeks court’s leave to file an amended complaint pursuant to Federal Rule of Civil
Procedure 15 to add “The Kansas City Board of Police Commissioners” through its members:
Nathan Garrett, Leland Shurin, Don Wagner, Mark Tolbert and Quinton Lucas in their individual
and official capacities. (“The Board”)

With this motion Plaintiff seeks to correct improperly submitted Motion to Amend of August
12, 2019 which incorrectly named “The Board” as “The Board of Police Commissioners of

Kansas City”.

Please find Plaintiff's 2"° amended complaint attached.

Respectfully Submitted,

/s/ Scott Guthrie

Date : August 12, 2019

Case 4:19-cv-00456-BP Document 26 Filed 08/13/19 Page 1of1
